Opinion by
Mr. Justice Mitchell,
Transactions by which a decedent shortly before his death practically strips himself of all his available property are naturally regarded with suspicion, and are to be scrutinized with a keen and somewhat incredulous eye. An alleged parol gift, therefore, from a husband to a wife, under such circumstances, should be proved by clear and convincing testimony. The claim in the present case however appears to have met this requirement. Two disinterested witnesses testified to the actual delivery of the box containing the securities and the subsequent continued possession by the wife. Three other witnesses testified to decedent’s repeated declarations, about the time of the gift, that all his property was to be his wife’s, and one at least, to his regret that he had not made a will giving it all to her. We do not regard this as conflicting with the fact of a gift of the securities, because the evidence shows that the decedent had real estate and perhaps some other personal property that was not included in the gift, but would have passed by a will. These declarations would not of course establish a gift, but they are confirmatory of the intent with which the actual delivery of the securities testified to by the other witnesses was made. The evidence as a whole was sufficient, if believed, to sustain the claim of a gift; the auditor and the judge below believed it; and we have not been convinced that they were in error in so doing.
Decree affirmed with costs.